EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Carl Reed, on 05/26/2021.

CLAIMS:
The application claims 1 and 15 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1.	(Currently Amended)	A method for accessing a data protection system, the method comprising: 
receiving a request from a client, wherein the request includes a client certificate;
authenticating the client based on the client certificate; 
extracting a username from the client certificate after the client is authenticated;
determining a role of the client based on the username, wherein the role maps the username to permissions associated with the data protection system that determine how the client uses the data protection system; 
determining whether the client is authorized to perform an operation in the data protection system based on the mappingof the username to the permissions;

managing the client's access to perform operations in the data protection system by changing the role of the client or a policy associated with the client certificate, and based on the changed role or the changed policy, an outdated authentication or authorization token is prevented from granting unauthorized access to the client.


Referring to claim 15: Please replace claim 15 as follows:
15.	(Currently Amended)	A non-transitory computer readable medium comprising computer executable instructions configured for execution by a processor to implement a method for accessing a data protection system, the method comprising:
receiving a request from a client, wherein the request includes a client certificate;
authenticating the client based on the client certificate;
extracting a username from the client certificate after the client is authenticated;
determining a role of the client based on the username extracted from the client certificate, wherein the role maps the username to permissions associated with the data protection system that determine how the client uses the data protection system;
determining whether the client is authorized to perform an operation in the data protection system based on the mappingof the username to the permissions;
performing the operation based on the role of the client and on the permissions associated with the role of the client when the client is authorized; and
managing the client's access to perform operations in the data protection system by changing the role of the client or a policy associated with the client certificate, and based on the changed role or the changed policy, an outdated authentication or authorization token is prevented from granting unauthorized access to the client.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433